DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Baker on 03/15/2022.

The application has been amended as follows: 
Claim 1 should be:
1.  A device, comprising: 
            a sensor that detects a plurality of biomarkers from a user's exhaled breath by photoacoustic spectroscopy (PAS), wherein the sensor comprises:
            a broadband light source; 
            a multi-light filter, wherein the multi-light filter filters the light produced from the broadband light source into a plurality of narrow-band light ranges, wherein the narrow-band 
            a modulator, wherein the modulator is configured to modulate each of the plurality of narrow-band light ranges to have a frequency in the 200-500 Hz range, wherein the frequency of each of the plurality of narrow-band light ranges is different, 
wherein the plurality of biomarkers comprise HFA, CO2 and NO, and wherein the sensor detects the plurality of biomarkers simultaneously. 

Claims 4 and 5 are canceled.

Claims 18-28 are canceled.

Allowable Subject Matter
Claims 1-3, 6-11, and 29-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852